Citation Nr: 0702197	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Evaluation of status post compartment surgery right anterior 
leg with scar, currently evaluated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1977 to 
September 1994.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.     


FINDINGS OF FACT

1.	The veteran underwent surgery on his right calf in 
September 1992.   

2.	The veteran's postoperative scar is not deep, painful, or 
unstable, does not cause limitation of motion in the right 
lower extremity, and is not six square inches in size or 
greater.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
scar on the right lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for a scar on his 
right lower extremity.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in June 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, VA informed the veteran of the 
elements comprising his claim and the evidence needed to 
substantiate the claim.  The letter requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be advised to submit any 
pertinent evidence in the veteran's possession).  This letter 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  Id.  And VA provided proper notification to the 
veteran prior to the initial adjudication of his claim in 
September 2003.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board finds a deficiency with VCAA notification however.  
VA did not provide the veteran with information regarding 
disability ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
here.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  As will be further 
detailed below, the veteran's claim will be denied so no 
increased rating or effective date will be assigned.  As 
such, the veteran will not be negatively affected by the lack 
of notice here.  In sum, the Board finds that VA satisfied 
VCAA notification requirements here.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and 
arranged for medical examination with QTC Medical Services in 
Muskogee, Oklahoma.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

Service medical records indicate that in September 1992 the 
veteran injured his right calf while playing softball.  These 
records also indicate that the veteran underwent surgery for 
this injury in October 1992.  In May 2003, the veteran 
claimed service connection for residuals of compartment 
surgery, right anterior leg.  In a September 2003 rating 
decision, the RO granted the veteran's claim, and assigned a 
0 percent disability evaluation.  In his September 2003 
notice of disagreement, the veteran argued that a higher 
disability evaluation was due here.  For the reasons set 
forth below, the Board disagrees, and finds a compensable 
rating unwarranted at any time during the pendency of this 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

In this matter, the RO rated the veteran's scar under 
Diagnostic Code (DC) 7805.  The Board will review the 
criteria under this code, and will also consider for 
application other DCs addressing scars (i.e., DCs 7801 
through 7804).  Moreover, as the veteran has been assigned a 
noncompensable rating, and the Board finds this rating 
appropriate, the Board will only address the criteria that 
provide for the next-highest evaluation here (i.e., 10 
percent).      

A 10 percent evaluation is due under DC 7801 where a scar (if 
not on the head, face, or neck) is deep or limits motion, and 
is at least 6 square inches in size.  Under DC 7802, a 10 
percent evaluation is warranted where a scar (if not on the 
head, face, or neck) is superficial, does not cause 
limitation of motion, and is at least 144 square inches in 
size.  Diagnostic Code 7803 provides a 10 percent rating for 
scars that are superficial and unstable.  Under DC 7804, a 10 
percent rating is warranted for scars that are superficial 
and painful on examination.  Under DC 7805, other scars are 
to be rated based on limitation of function of the part 
affected.  Deep scars are scars associated with underlying 
soft tissue damage, superficial scars are scars not 
associated with underlying soft tissue damage, and unstable 
scars are scars where, for any reason, there is frequent loss 
of covering of skin over the scar.  See 38 C.F.R. § 4.118 
(2006).

In August 2003, the veteran underwent medical examination 
arranged by VA.  The examiner noted the veteran's complaints 
of frequent pain, and occasional numbness in the right lower 
extremity.  The veteran stated that his disorder limits his 
standing and walking, and he claimed that he missed 5 months 
of work as a result of his disorder.    

On examination, the examiner noted a "level scar" at the 
right lateral calf measuring about 14.5 cm by .5 cm with 
hypopigmentation of less than six square inches.  He noted no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, 
hyperpigmentation, abnormal texture, limitation of motion, or 
burn scars.  He noted that the veteran's gait was within 
normal limits.  The examiner stated that the veteran did not 
need assistive devices.  He noted no evidence of abnormal 
weight bearing.  And an x-ray report indicated no abnormal 
findings for the veteran's right tibia and fibula.  

Regarding range of motion in the right knee, the examiner 
noted extension to 0 degrees and flexion to 140 degrees.  
Regarding range of motion in the right ankle, the examiner 
noted dorsiflexion of 20 degrees and plantar flexion of 45 
degrees.  Under the diagnostic codes specifically addressing 
knee and ankle disorders, this range of motion is considered 
full and normal range of motion.  See 38 C.F.R. § 4.71a, DCs 
5260, 5261, 5270-5274.   

Based on this medical evidence, the Board finds a compensable 
evaluation unwarranted under DCs 7801 through 7805.  A 
compensable rating is unwarranted under DC 7801 because there 
is no evidence that the veteran's scar is a deep scar, limits 
his motion, or exceeds six square inches in size.  A 
compensable rating is unwarranted under DC 7802 because the 
scar is not 144 square inches or greater.  A compensable 
rating is unwarranted under DC 7803 because the medical 
evidence indicates that the scar is not unstable.  A 
compensable rating is unwarranted under DC 7804 because the 
medical evidence indicates that the veteran's scar is not 
painful on examination.  And a compensable rating is 
unwarranted under DC 7805 because, again, the medical 
evidence indicates that the veteran has full range of motion 
in the affected part - his right lower extremity.  See 38 
C.F.R. § 4.71a, DCs 5260, 5261, 5270-5274.    

The Board has considered whether a higher rating is warranted 
on the basis of functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the veteran claims pain and numbness, and claims that a 
left lower extremity disorder has been caused by the service-
connected right lower extremity disorder.  But an increased 
rating is not warranted for this symptomatology based on 
Deluca and 38 C.F.R. §§ 4.40, 4.45, 4.59.  The medical 
evidence of record specifically addressing the service-
connected disorder at issue in this decision (i.e., whether 
an increased rating is due for the service-connected scar on 
the right lower extremity) finds the veteran without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, 
hyperpigmentation, abnormal texture, limitation of motion, or 
burn scars.  And the examiner found that the veteran did not 
use assistive devices as a result of his scar, and did not 
exhibit abnormal weight bearing as a result of the scar.  

Moreover, the Board finds the assignment of an extraschedular 
evaluation unwarranted here.  The veteran's disorder has not 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation.  The 
Board has considered these comments closely.  But, as the 
veteran is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for status post 
compartment surgery right anterior leg with scar is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


